       Case 1:19-cr-00251-LM Document 60 Filed 05/18/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE


THE UNITED STATES OF AMERICA


               v.                                             No. 19-cr-00251-LM


JOHNATHON IRISH

         ASSENTED-TO MOTION TO CONTINUE STATUS CONFERENCE

       Johnathan Irish, through counsel, requests that the Court continue the status

conference currently scheduled for May 28, 2020, to date after June 15, 2020, for the

reasons set forth below.

       1. The defendant was convicted on a one-count indictment of being a prohibited

person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). After trial, the

defendant filed a motion for a new trial which alleged ineffective assistance of his trial

counsel. That motion led the Court to replace trial counsel with undersigned counsel.

       2. Undersigned counsel has met with the defendant repeatedly and at length.

Counsel has also reviewed the discovery, the trial transcripts, the pleadings, and this

Court’s orders.

       3. Counsel’s efforts so far have led to the need to conduct additional investigation.

Counsel estimates an additional 2-3 weeks is needed for that effort.

       4. Counsel anticipates filing a supplement to the defendant’s pro se motion for a

new trial. The government would then be entitled to a fair amount of time, not less than

14 days, to respond.




                                              1
        Case 1:19-cr-00251-LM Document 60 Filed 05/18/20 Page 2 of 3




        5. Rather than have a status conference at which counsel simply requests more

time, the defense seeks to reschedule the status conference to avoid inefficiency and to

have a more productive conference when it happens.

        6. Therefore, counsel requests to reschedule the status conference to a date

approximately 3 weeks later, either in the week of June 15, 2020 or the week of June 22,

2020.

        7. Counsel further represents to the Court that he has spoken to the defendant

about this request and the reasons for it. The defendant agrees to and joins in this request.

        8. The defense further agrees that the status conference may be conducted via an

appropriate online audio / video service allowing remote appearances of the defendant

and counsel, assuming the Court has not resumed in person court appearances as a matter

of regular practice by the time of the status conference.

        9. Finally, Assistant United States Attorney Anna Krasinski assents to this motion

and does not object to a hearing conducted over an online audio / video service.

        10. No additional memorandum is submitted because all legal authority needed to

act on this request is contained herein.

        WHEREFORE, the defense respectfully requests that the Court reschedule the

May 28, 2020 status conference to a date approximately 3 weeks later, either in the week

of June 15, 2020 or the week of June 22, 2020.




                                              2
       Case 1:19-cr-00251-LM Document 60 Filed 05/18/20 Page 3 of 3




       Date: May 18, 2020

                                                              Respectfully submitted,

                                                              /s/ Richard Guerriero
                                                              Richard Guerriero, Esq.
                                                              N.H. Bar ID. 10530
                                                              Lothstein Guerriero, PLLC
                                                              Chamberlain Block Building
                                                              39 Central Square, Suite 202
                                                              Keene, NH 03431
                                                              Telephone: (603) 352-5000


                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on
the date the document was signed by me.
                                                                /s/ Richard Guerriero




                                              3
